DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 7/18/2022 has been considered.  

Drawings
The drawings filed on 7/18/2022 are accepted.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-8, 9-12, 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-11, 13 and 15-19 of U.S. Patent No. 11,394,819. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim are broader in every instance as compared to the patented claims.
Instant claims 1-3 are broader in every instance than patented claims 1-3.  
Instant claims 6 and 7 are broader than patented claims 1, 6 and 1.  
Instant claims 8, 9, 11 and 12 are broader than patented claims 7, 8, 10 and 11.  
Instant claims 15-20 are broader than patented claims 13 and 15-19.  

Claim Rejections - 35 USC § 102





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 9, 10, 15, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US-2019/0324640 hereinafter, Park).
	Regarding claim 1, Park teaches a method, comprising:
	determining, by a user device (Fig 4B [400]), whether the user device is operating under a wet condition; (Page 1 [0006] “when determining through the touch screen that at least a part of the touch screen is located under water” and Page 8 [0080-0081])
	selecting, by the user device and based at least in part on whether the user device is operating under the wet condition, a set of input components to control the user device, (Page 1 [0006] i.e. the sensor when operating under water instead of the touchscreen and Page 8 [0078])
		wherein the set of input components is selected from a plurality of different sets of input components; (Pages 9-10 [0101-0102]) and
	configuring, by the user device, a user interface of the user device according to the set of input components.  (Page 9 [0099] and Figs. 13 and 14)
	Regarding claim 3, Park teaches wherein the user device is determined to be operating under the wet condition based at least in part on:
	determining that a capacitive measurement of a touchscreen of the user interface satisfies a threshold measurement associated with the user device being in a wet condition.  (Page 8 [0081] and Page 13 [0152])
	Regarding claim 4, Park teaches wherein selecting the set of input components comprises:
selecting, when1 the user device is determined to be operating under the wet condition (Fig. 13 [1302, Yes]), a first set of input components of the user interface, (Fig. 13 [1303 & 1304])
	wherein the user interface is configured to control the user device using first information from the first set of components, (Fig. 13 [1304 & 1305]) or
selecting, when the user device is determined to not be operating under the wet condition, a second set of input components of the user interface that is different from the first set of input components, (Fig. 13 [1300 & 1301])
	wherein the user interface is configured to control the user device using second information from the second set of components.  (Fig. 13 [1306], Page 9 [0099] and Pages 9-10 [0101-0102])
	Regarding claim 5, Park teaches wherein the set of input components includes an ultrasonic sensor to detect a user of the user device, (Pages 9-10 [0102]) and
	wherein the second set of input components include a capacitive touch sensor of a touchscreen of the user interface, and does not include the ultrasonic sensor, to detect a user of the user device.  (Pages 9-10 [0101-0102], Fig. 12A, Fig. 12B and Fig. 13)
	Regarding claim 6, Park teaches wherein the user is detected based at least in part on at least one of:
	a passive measurement associated with a piezoelectric property of the ultrasonic sensor, or
	an active ultrasonic measurement associated with an ultrasonic signal transmitted by the ultrasonic sensor and reflected ultrasonic signal received by the ultrasonic sensor.  (Page 7 [0073])
	Regarding claim 9, Park teaches a user device (Fig. 4B [400]), comprising:
	a user interface that includes an ultrasonic sensor (Page 5 [0052] and Page 7 [0073]) and a fingerprint scanner; (Page 7 [0073] and Page 11 [0102])
	one or more memories; (Fig. 2 [230]) and
	one or more processors (Fig. 2 [210]) communicatively coupled to the one or more memories (Fig. 2), the one or more memories and the one or more processors configured to:
	determine whether the user device is potentially operating under a wet condition; (Fig. 12A [1201] and Fig. 12B, 13)
	configure, based at least in part on whether the user device is potentially operating under the wet condition, the ultrasonic sensor to receive an ultrasonic measurement to detect when a user is attempting to unlock the user device; (Fig. 12A [Yes and 1202], Fig. 13 [1302-1305] and Page 13 [0161]) and
	cause, based at least in part on receiving the ultrasonic measurement indicating that the user is attempting to unlock the user device, the fingerprint scanner to enable an authentication process to be performed based at least in part on a scan of a finger of the user.  (Page 9 [0093], Fig. 14 [1402-1405] and Page 13 [0161])
	Regarding claim 10, the limitations of claim 10 are rejected as being the same reasons set forth above in claim 6.  
	Regarding claim 15, Park teaches wherein the one or more processors, when determining whether the user device is potentially operating under the wet condition, are configured to:
	determine whether the user device is operating under a wet condition based at least in part on at least one of:
		a hydrometer measurement,
		a capacitive measurement associated with the fingerprint scanner, or
		an operating condition of the user device.  (Page 8 [0081])
	Regarding claim 16, the limitations of claim 16 are rejected as being the same reasons set forth above in claim 1.  See additional structure in Fig. 1 [130].  
	Regarding claim 19, the limitations of claim 19 are rejected as being the same reasons set forth above in claim 3. 
	Regarding claim 20, Park teaches wherein the wet condition corresponds to the capacitive touch sensor being wet when the capacitive measurement is outside of the threshold range of the baseline measurement.  (Page 8 [0081] and Page 13 [0152])

Claim Rejections - 35 USC § 103







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park.
Regarding claims 2 and 17, although Park teaches the use of a humidity sensor (Fig. 2 [240J]), but does not specifically recite a hydrometer for measuring the wet condition; however, the use of hydrometer as a wet sensor is notoriously well known in the art.  Therefore, it would have been obvious to one skill in the art to substitute the humidity sensor for a hydrometer for water detection since various types of sensors can be used by Park (Fig. 2 [240]) and the functionality would be predictable (i.e. detecting wet conditions by the hydrometer in order to change user input modes).
Regarding claim 18, Park teaches wherein the wet condition corresponds to the user device being underwater when the water measurement satisfies an underwater threshold measurement.  (Page 8 [0081] and Page 13 [0152])









Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Cradick et al. (US-2007/0247434 hereinafter, Cradick).
Regarding claim 7, Park teaches wherein, when the user device is determined to be operating under the wet condition, the set of input components is selected to include an ultrasonic sensor.  (Pages 9-10 [0102])	
Park differs from the claimed invention by not explicitly reciting configuring the user interface to enable selection and/or control of a function of the user device using passive acoustic measurements of the ultrasonic sensor.  
	In an analogous art, Cradick teaches a method, apparatus and computer program product for entry of data or commands based on tap detection (Abstract) that includes having tap sensors (Fig. 1 [140]) that determine the location of user taps based on passive acoustic measurements from the ultrasonic sensor.  (Page 2 [0025] “tap sensors 140 may sense the reaction of housing 102 in the form of vibration, acoustic energy, a change in magnetic field, etc.” and Page 3 [0028] “acoustic sensors are suitable for sensing an acoustic energy-type response to a user's tap”)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Park after modifying it to incorporate the ability to use passive acoustic measurements for determining user input while under water of Cradick since detecting user input via virtual buttons through passive acoustic measurements allows designed to eliminate conventional user input buttons that would allow water to seep into the device, thereby enabling functionality underwater.  (Cradick Page 5 [0047])

Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The Examiner was unable to find the combination of claims 9 and 13 or 9 and 14 in the prior art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/           Primary Examiner, Art Unit 2646                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Under the broadest reasonable interpretation standard for conditional “if language” or “when language”, the condition does not occur and the step or function claimed would never be realized, hence the broadest reasonable interpretation of the claim does not require performing the step or function.  See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011,2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  If conditions are not limitations against which prior art must be found because the step or function only occurs “if the answer is positive” or “when the answer is positive”. Under the broadest scenario, the steps or functions dependent on the “if condition” or “when condition” would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. See In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).